Title: From Thomas Jefferson to Lucy Necks, 18 April 1786
From: Jefferson, Thomas
To: Necks, Lucy



Madam
London April 18. 1786.

I received the honor of your letter of yesterday, and in consequence thereof send you eight guineas. I mentioned to you that the settlement of Mr. Wayles’s affairs remained entirely with Mr. Eppes and Mr. Skipwith the acting executors. They alone possess the evidences of his debts and paiments, and they also alone know what is due, and to whom. I think it possible, and even probable, that the money you suppose due to you has been paid in Virginia, tho without your knowlege. If not, it must have been for want of a person there authorized to receive it after the death of Mr. Wayles: for I know that in the course of the year following that event his executors paid every debt they could come at the knowlege of, excepting two or three which were so great as necessarily to require time. Be this however as it will, your situation induces me to make paiment of the sum sent herewith, of which I will give notice to Mr. Eppes and Mr. Skipwith, who, if it has not been already paid, will, I am confident, approve of it. I have the honour to be with much respect Madam Your most obedient humble servt.

Th: Jefferson

